Citation Nr: 0019367	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for PTSD.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from October 1985 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board has recharacterized the issue of service connection 
for a personality disorder as indicated on the title page of 
this decision for facility.  The Board intimates no prejudice 
to the veteran in recharacterizing the issue in this manner.  


FINDINGS OF FACT

1.  Competent medical evidence linking a psychiatric disorder 
other than PTSD to service is not shown.  

2.  The evidence indicates that the veteran's PTSD results in 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms such as depressed mood, anxiety and chronic sleep 
impairment.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder other than PTSD is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The criteria for a 30 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended that the veteran has a personality disorder 
and other psychiatric disabilities, in addition to PTSD, 
related to his period of active service.  The veteran 
contends that his PTSD symptoms are far more disabling than 
the current noncompensable evaluation indicates.

I.  Factual Background

The veteran's service medical records show that in January 
1986 he was afforded an orthopedic examination for complaints 
of pain and numbness in the hands.  The orthopedic 
examination report indicates that the veteran had a severely 
depressed affect and admitted to having personal problems.  
The diagnosis was depression.  The veteran was referred for a 
psychiatric consultation.  

The January 1986 psychiatric consultation report indicates 
that the veteran had depression associated with being away 
from his family.  The veteran indicated that he had not 
wished to enlist in the service but he had been forced to by 
his situation.  The mental status examination revealed that 
the veteran was oriented times four.  There was no evidence 
of cognitive or perceptual disorders.  His affect was 
appropriate.  He denied homicidal or suicidal ideation.  He 
had difficulty sleeping.  It was reported that his insight 
and memory appeared good.  The diagnostic impression was 
adjustment disorder with depressed mood.

The remainder of the veteran's service medical records are 
negative for any further psychiatric complaints or findings.  

A VA psychiatric examination was performed in August 1993.  
It was reported that during service the veteran had had 
stressful times and that he saw a chaplain.  In service he 
reportedly also had had a stress management course and 
marriage counseling.  It was noted that his spouse had been 
sexually assaulted while he was in service.  The veteran 
stated that he had been abused as a child and that he 
believed his condition was aggravated by the military.  The 
examiner indicated that one of the veteran's conditions could 
be depression and also aggravation of his childhood abuse.  
The diagnosis was PTSD, chronic.

Private medical records dated from February through August 
1996 reveal that the veteran received treatment for alcohol 
dependence, substance abuse induced anxiety disorder, 
generalized anxiety disorder, and PTSD.  

A VA social and industrial survey was performed in April 
1997.  It was noted that the veteran's childhood had been 
difficult and that during childhood he was exposed to verbal 
and physical abuse.  It was summarized that the veteran's 
"claim" did not satisfy the criteria for PTSD, and that if 
he did have PTSD it was more than likely a consequence of his 
early life experiences.  It was also noted that the veteran's 
cluster of symptoms could just as easily be attributed to his 
diagnoses of depression and/or substance abuse.  

In April 1997, a VA PTSD examination was performed by a board 
of two psychologists.  The veteran complained of depression 
and sleep disturbance.  He stated that he had weird 
nightmares that involved violence, gambling, and sweating.  
It was reported that the veteran was employed as a sales 
person for surveying supplies, and he worked approximately 
six hours per day.  He reported an alcohol and gambling 
habit.  He had had intermittent drinking for the previous 
year and a half.  He had some conflict with other employees.  
After work he checked his mail, read the newspaper, and spent 
much of his time on the couch.  He wrote music and played the 
guitar.  He was divorced.  The veteran reported that he had 
not had contact with his brother in ten years and that he had 
little contact with his sister.  He reported that he had not 
seen his three children since 1992.  

The examiners reported that the veteran was cooperative.  He 
presented cleanly dressed and he obviously paid attention to 
his personal hygiene.  His affect was described as flat and 
he was oriented to time, place, and person.  The veteran's 
mood was described as low.  His judgment was compromised 
although he had some insight into the nature of his marital 
and military difficulties.  The diagnoses were dysthymia, 
chronic, moderate to severe; chronic depression; 
polysubstance abuse in partial remission; gambling addiction, 
severe; symptoms of PTSD; mixed personality disorder.  The 
Global Assessment of Functioning (GAF) score was 50 
currently, with the highest level in the past year of 60.  
The examiner summarized that the veteran had had a lot of 
childhood abuse that influenced his self-concept and 
confidence.  It was indicated that the sexual assault of his 
spouse had intensified his symptoms.

A VA social and industrial survey for PTSD was performed in 
September 1997.  The veteran reported that he had had about 
25 jobs since service.  His longest job was held for two and 
one-half years.  He stated that he left some jobs on his own 
and was fired from other jobs.  He reported that he had a low 
tolerance to stress.  He had not had a job since May 1997 
when he was fired from his telemarketing job.  He had an 
upcoming interview and hoped to get the job.  

The veteran further reported that he had two siblings.  He 
had not seen his brother in a long time and he visited his 
sister two to three times per year.  He had been divorced 
since 1991 and he had not seen his children since 1992.  He 
was in a new relationship and lived with his girlfriend.  He 
hoped the relationship would develop.  It was reported that 
he admitted having a problem with alcohol and he indicated 
that he had stopped drinking for the previous two weeks.  The 
veteran had difficulty sleeping and a low tolerance for 
stress that had interfered with his employment and 
relationships. 

The diagnostic impression was that the veteran did not suffer 
from PTSD in the classic sense as he was not involved in 
combat and since he could not identify a significant 
triggering event.  It was reported that the veteran had 
undergone some stress management in the military that should 
be recorded in his military file.  The interviewer noted that 
the veteran was employable and hoped to obtain a new job in 
the future.

In September 1997, a VA PTSD examination was performed.  The 
veteran reported that he had had 20 to 25 jobs since service.  
He tried two or three times to take college courses but could 
not concentrate.  On examination, his concentration and 
attention span were diminished.  He was not psychotic.  He 
appeared to be functioning at an average range of 
intelligence.  The veteran's complaints included sleep 
disturbance, nightmares, depression, and anxiety.  He also 
reported low motivation, dysphoria, chronic fatigue, and 
somatic complaints.  It was reported that he awakened several 
times during the night and that he had recurrent dreams about 
his father three times per week.  He slept better when he 
used Trazodone.  The veteran reported poor concentration, no 
sense of purpose or direction, a total loss of self-
confidence, and low self-esteem.  The objective findings 
revealed that the veteran presented well groomed.  He had 
poor eye contact.  His affect was that of dysphoria.  His 
mood was of irritability with anger and anxiety and multiple 
somatic complaints.  His speech was slow and monotone, but 
understandable.  He was oriented times three.  The veteran 
further reported suicidal ideas.

The examiner noted that the veteran suffered from chronic 
persistent prolonged depression as well as concomitant 
anxiety manifested by multiple somatic problems, feelings of 
exhaustion, and fatigability with no sense of direction in 
life.  The diagnoses were PTSD with depression, secondary to 
emotional, verbal, and physical abuse in childhood, sexual 
assault prior to service, aggravated by the sexual assault of 
his spouse in 1987 while in service; polysubstance abuse in 
partial remission; gambling addiction; personality disorder, 
mixed type with compulsive features.  The GAF score was 40, 
with the highest level in the prior year of 60.  It was 
summarized that the sexual assault of his spouse had 
aggravated and intensified his symptoms of persistent and 
chronic anxiety and ongoing depression.

In a June 1998 addendum to the September 1997 VA psychiatric 
examination it was stated by a psychologist that the veteran 
had preexisting PTSD that had been exacerbated.  Inpatient 
and outpatient therapy was recommended.  It was stated that 
the disabling residuals of the veteran's psychological 
problems were:  Personality disorder, 60 percent; gambling 
addiction, 10 percent; polysubstance abuse, 20 percent; and 
PTSD, 10 percent.  It was reported that the veteran had had 
trouble completing outpatient treatment.  It was suggested 
that the veteran continue with counseling and psychological 
therapies.  


II.  Analysis

The threshold question that must be resolved with respect to 
the veteran's claims is whether they are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation alone is not sufficient, the appellant must 
submit evidence in support of his or her claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

A.  Service Connection for Psychiatric Disability, other than 
PTSD

For the reasons set forth below, the Board finds that the 
veteran's claim for service connection for a psychiatric 
disability, other than PTSD, is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity maybe 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Under the laws and regulations of VA, personality disorders 
are not considered disabilities for which compensation may be 
awarded.  38 C.F.R. § 3.303(c)(1999).  Regulatory authority 
provides that personality disorders will not be considered as 
disabilities under terms of the rating schedule.  38 C.F.R. 
§§ 4.9, 4.127 (1999).  

No compensation shall be paid if the claimed disability is 
the result of the claimant's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. §§ 3.301(a) (1999).  While the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct, the progressive and frequent use of drugs 
to the point of addiction, as well as their use to enjoy or 
experience their effects, will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3) (1999).  

The veteran's service medical records show an initial 
diagnosis of depression that was rendered in an orthopedic 
consultation in January 1986.  In a psychiatric evaluation 
referral later that month, depression was attributed to an 
adjustment disorder.  No further psychiatric findings were 
shown during service.  (The Diagnostic and Statistical Manual 
of Mental Disorders, 4th Ed. (DSM-IV)( now codified at 38 
C.F.R. §§ 4.125-4.130), reflects that an adjustment disorder 
is acute if the disturbance lasts less than 6 months).  

The post-service clinical record reveals psychiatric 
diagnoses of PTSD, gambling addiction, polysubstance and 
alcohol abuse, generalized anxiety disorder, dysthymia, and 
mixed personality disorder.  As indicated previously, the RO 
has granted service connection for PTSD.  Gambling addiction, 
polysubstance and alcohol abuse, dysthymia, and generalized 
anxiety disorder were not shown during service.  Moreover, VA 
regulations generally prohibit the payment of compensation 
for alcohol and substance abuse.  Any disability stemming 
from the veteran's polysubstance and alcohol abuse cannot be 
considered as those conditions were not sustained in line of 
duty and are considered the result of his own willful 
misconduct.  38 C.F.R. § 3.301 (1999).  

Further, under the laws and regulations of VA, personality 
disorders are not considered disabilities for which 
compensation may be awarded.  See 38 C.F.R. § 3.303(c) 
(1998); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  It has 
been stated that where during service the congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  See VA O.G.C. 
Precedent 82-90.  Here there is no evidence of any disease 
superimposed on a developmental defect.  There is also no 
medical evidence that suggests an etiological relationship 
between the adjustment disorder reported during service and 
any of the veteran's post-service or current psychiatric 
disabilities.  If anything the evidence suggests that the 
underlying disease during service was in fact PTSD.  

In any event, the elements necessary for a "well grounded" 
claim pursuant to Caluza, incurrence or aggravation of a 
disease or injury in service and a nexus between an inservice 
injury or disease and the current disability, are not shown.  
While the veteran has asserted through the lay testimony that 
his current psychiatric disorders other than PTSD are related 
to service, for purposes of medical causation, such lay 
opinion would be insufficient evidence to support his claim.  
Where the determinative issue involves medical causation, it 
has been held that competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152; 
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Further, there is no competent medical 
evidence to support such an assertion.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), it was held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  

B.  Evaluation of PTSD

The Board finds that the claim for a compensable rating for 
PTSD is well grounded.  An allegation of increased disability 
generally establishes a well-grounded claim within the 
meaning of the statutes and judicial construction.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 
5107(a)(West 1991).  The Board believes the VA has fulfilled 
its duty to assist the veteran in the development of the 
facts in that all relevant facts have been developed in 
regard to the claim for a compensable rating for PTSD.  38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran is currently in receipt of a noncompensable 
disability evaluation for PTSD pursuant to Diagnostic Code 
9411.  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, a 0 percent disability evaluation 
applies where a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  PTSD symptoms which are productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication will 
be assigned a 10 percent evaluation.  A 30 percent evaluation 
under Diagnostic Code 9411 is assigned where there is 
disability productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as : flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In this case, the clinical evidence shows that the veteran 
has substantial psychological problems that clearly interfere 
with his social and occupational adaptability.  The clinical 
data reveals that in addition to PTSD, the veteran has 
confirmed diagnoses of depression or dysthymia, a mixed 
personality disorder, along with a gambling addiction, and 
polysubstance and alcohol abuse.  Despite the disabling 
effect that these psychological problems other than PTSD have 
seemingly had on the veteran's psychiatric state, it is 
important to note that these problems are not service-
connected disabilities.  

Notwithstanding the foregoing, the clinical data does reveal 
that the veteran continues to experience PTSD symptoms, 
including nightmares, resultant sleep disturbance, and 
impairment in employment and social functioning.  In the 
recent past his nightmares have been described as recurrent.  
In September 1997 it was reported that troubling nightmares 
occurred three times per week.  He used prescribed 
medication, Trazodone, which aided his sleep.  With respect 
to employment, the veteran has been employed at numerous 
short-term jobs in the past and reportedly became unemployed 
in May 1997.  The circumstances surrounding his dismissal are 
not of record.  In September 1997, the veteran reported that 
he was to interview for a job and hoped to become employed 
again.  The interviewer at the September 1997 VA social and 
industrial survey noted that the veteran was employable.  In 
regard to the veteran's social adaptability, he has limited 
contact with his family.  However, it was most recently 
reported that the veteran had a new girlfriend and that he 
hoped the relationship would develop.  With respect to the 
overall impact of the PTSD on the veteran's social and 
industrial adaptability, in September 1998 a VA clinician 
specified that the attributable disabling residuals of the 
veteran's PTSD was roughly only 10 percent.  

Where there is a question as to which of two evaluations 
shall be applied, the higher one will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In addition, pursuant to the benefit of the doubt standard 
set forth in 38 U.S.C.A. § 5107(b), after consideration of 
all the evidence and material of record, where there is an 
approximate balance of the positive and negative evidence, 
reasonable doubt is resolved in the veteran's favor.  In 
other words, only an approximate balance of the positive and 
negative evidence is required for a veteran to prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this regard, the veteran has several nonservice-connected 
psychiatric disorders in addition to his service-connected 
PTSD and the disorders have overlapping symptomatology which 
makes it difficult to separate out the symptomatology of only 
the service-connected PTSD.  Considering the criteria 
necessary for an increased rating, it is apparent that the 
evidence in this case is at least in relative equipoise and 
there is an approximate balance of the positive and negative 
evidence.  The Board finds that the degree of PTSD 
symptomatology presented is productive of more than 
occupational and social impairment due to mild or transient 
symptoms.  The veteran's PTSD symptoms include depressed 
mood, anxiety, and chronic sleep impairment, and more nearly 
approximate the criteria for a 30 percent rating.  The Board 
finds that the evidence does not show that the veteran's PTSD 
symptoms alone result in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as circumstantial, circumlocutory or stereotyped 
speech, more than weekly panic attacks, or impaired memory.  
Accordingly, a rating in excess of 30 percent is not 
warranted.  

The preponderance of the evidence supports a 30 percent 
disability evaluation for PTSD.


ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.

A 30 percent disability evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  



		
	Trudy S. Tierney 
	Acting Member, Board of Veterans' Appeals



 

